DETAILED ACTION
This Office Action is in response to the Amendment filed on 11/08/2021
Claim 1, 9, 11, 14, 17-18 and 20 are amended. 
Claims 1-20 are pending.  
THIS ACTION IS MADE FINAL

Response to Arguments
Objections to drawings are hereby withdrawn in view of the replacement drawings filed on 11/08/2021.
Objections to claims are hereby withdrawn in view of the amendment filed on 11/08/2021.
Applicant’s arguments see page 9-10 of remarks filed on 11/08/2021, with respect to the Claim Interpretation under 35 U.S.C. § 112(f) and rejections under 35 U.S.C. § 112(a) and 35 U.S.C. § 112(b) have been fully considered but they are not persuasive.
Although applicant’s amendments addresses some of the 112(f) interpretations and related 112(a) and 112(b) rejections, they don’t address every element interpreted under 112(f) and the related rejections. The amendments address the 112(f) interpretations and subsequent rejections directed to instructions configured to control a three-dimensional (3D) printer, in claim 1, instructions configured to control a 3D printer supporting multiple materials, in claim 11 and instructions configured to control a 3D printer in claim 17. However the amendments do not address the rest of the elements that have been interpreted under 112(f) and rejected under 112(a) and 112(b).


Applicant has argued, “Regarding the amendments to claims 1, 11, and 17, neither Shen nor Champ disclose medical imaging data that comprises medical images and 4D flow data.”
Examiner agrees. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shen et. al. (US20180143617A1) hereinafter Shen in view of Shin et. al. (US20170360578A1) hereinafter Shin. 

Furthermore, applicant has also argued in page 11 of remarks filed 11/08/2021, “Moreover, neither reference discloses sending a set of color files and a color density map to a 3D printer.” 
Examiner respectfully disagrees. Shen in Fig. 3 and ¶0042 teaches storing image files in file database. ¶0063 teaches printer receives the image file from image file database. Therefore the image files are sent to the printer through the database. ¶0041 and Fig. 5B teaches image files includes color information regarding various colors e.g. cyan, magenta, yellow and black (color density map).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a three-dimensional modeling module, under control of the processor, configured to process the multiple digital files, in claim 11.
a slicing module, under control of the processor, configured to create multiple color files, in claim 11.
a printing module, under control of the processor, configured to send at least the multiple color files and a color density map, in claim 11.
a user interface module configured to generate a graphical user interface in claim 13
a post-processing module, under control of the processor, configured to automatically identify printer parameters by querying the 3D printer in claim 16
instructions configured to send at least the set of color files and a color density map a 3D printer in claim 17
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation 
a three-dimensional modeling module, under control of the processor, configured to process the multiple digital files, in claim 11.
a slicing module, under control of the processor, configured to create multiple color files, in claim 11.
a printing module, under control of the processor, configured to send at least the multiple color files and a color density map, in claim 11.
a user interface module configured to generate a graphical user interface in claim 13
a post-processing module, under control of the processor, configured to automatically identify printer parameters by querying the 3D printer in claim 16
instructions configured to send at least the set of color files and a color density map a 3D printer in claim 17
invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
With regards to three-dimensional modeling module, as recited in claims 11, the specification in ¶0007 recites a 3D modeling module, however, there is no disclosure of any particular structure, either explicitly or inherently, describing a modeling module. As would be recognized by those of ordinary skill in the art, the function described can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function.
With regards to slicing module, as recited in claims 11, the specification in ¶0007 recites a slicing module, however, there is no disclosure of any particular structure, either explicitly or inherently, describing a slicing module. As would be recognized by those of ordinary skill in the art, the function described can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function.
With regards to printing module, as recited in claims 11, the specification in ¶0007 recites a printing module, however, there is no disclosure of any particular structure, either explicitly or inherently, describing a printing module. As would be recognized by those of ordinary skill in the art, the function described can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary 
With regards to user interface module, as recited in claims 13, the specification doesn’t describe a user interface module. As would be recognized by those of ordinary skill in the art, the function described can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function.
With regards to post-processing module, as recited in claims 16, the specification doesn’t describe a post-processing module. As would be recognized by those of ordinary skill in the art, the function described can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function.
With regards to instructions configured to send at least the set of color files and a color density map a 3D printer, as recited in claim 17, applicant’s specification ¶0042 recites “This stack of color files can be transmitted (e.g., sequentially or in batches) to the 3D printer along with a color density mapping”. However that doesn’t particularly describe instructions in a manner that provides sufficient structure for the instruction to perform each of the claimed functions.  Therefore, the specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function. For a computer-implemented 35 U.S.C. 112(f) claim limitation, the 

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Remaining claims which have not been addressed above are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph due to their dependency on independent claims 1, 11 or 17.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regards to three-dimensional modeling module, as recited in claims 11, as described above, the disclosure does not provide adequate structure to perform the claimed function control a three-dimensional (3D) printer. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
With regards to slicing module, as recited in claims 11, as described above, the disclosure does not provide adequate structure to perform the claimed function control a three-dimensional (3D) printer. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
With regards to printing module, as recited in claims 11, as described above, the disclosure does not provide adequate structure to perform the claimed function 
With regards to user interface module, as recited in claims 13, as described above, the disclosure does not provide adequate structure to perform the claimed function control a three-dimensional (3D) printer. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
With regards to post-processing module, as recited in claims 16, as described above, the disclosure does not provide adequate structure to perform the claimed function control a three-dimensional (3D) printer. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
With regards to instructions configured to send at least the set of color files and a color density map a 3D printer, as recited in claim 17, as described above, the disclosure does not provide adequate structure to perform the claimed function control a three-dimensional (3D) printer. The specification does not demonstrate 

Remaining claims which have not been addressed above are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, due to their dependency on independent claims 1, 11 or 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 3, 6-8, 10-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et. al. (US20180143617A1) hereinafter Shen in view of Shin et. al. (US20170360578A1) hereinafter Shin.

Regarding claim 1,
Shen teaches, A method of three-dimensional volumetric printing comprising:
slicing the CAD model into multiple layers to create a set of color files in a format supporting transparency; and (Shen US20180143617A1 in Fig. 3 step 260 and ¶0039-¶0042 teaches slicing a 3d model to generate a set of image file. ¶0041 teaches the image files are in a .bmp for format which according to specification ¶0004 is a format supporting transparency) 
sending at least the set of color files and a color density map to control a three-dimensional (3D) printer supporting multiple materials to produce a 3D model of the anatomical structure using the multiple materials. (Fig. 3 and ¶0042 teaches storing image files in file database. ¶0063 teaches printer receives the image file from image file database. Therefore the image files are sent to the printer through the database. ¶0041 and Fig. 5B teaches image files includes color information regarding various colors e.g. cyan, magenta, yellow and black (color density map). Fig. 7 and ¶0043-¶0044 teaches controlling 2D nozzle 4 which uses inks of different colors to print a full-colored 3D object)
Shen doesn’t explicitly teach, receiving medical imaging data regarding an anatomical structure, wherein the medical imaging data comprises medical images and four-dimensional (4D) flow data; (Shin (US20170360578A1) in Fig. 1 step 110, ¶0053 teaches obtaining medical imaging data corresponding to a body part of a patient. ¶0059 teaches imaging data from multiple modalities including photographs, ¶0099 teaches imaging data includes 4D MRI data related to blood flow within vessels)
creating, from the medical imaging data, a computer-aided design (CAD) model of the anatomical structure; (¶0063-¶0064 teaches generating object model from imaging data using CAD software)
Shin is an art in the area of interest as it teaches additive manufacturing system (see Abstract). A combination of Shin with Shen would allow the combined system to receive medical image data of anatomical structure and create CAD model of the anatomical structure. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Shin with Shen because by doing so one can create three dimensional replicas of organ. One would have been motivated to do so because doing so would allow users to design and produce customized models and prostheses quickly, cost effectively, and/or with a reduced reliance on infrastructure as taught by Shin in ¶0040.

Regarding claim 3,
Shen and Shin teaches, The method of claim 1, further comprising post-processing the set of color files based on printing parameters of the 3D printer. (Shen in Fig. 7 and ¶0065-¶0066 teaches adjusting the image file based on printer alignment value)

Regarding claim 6,
The method of claim 1, wherein the 3D model of the anatomical structure produced by the 3D printer includes at least one layer with a gradient with two or more of the multiple materials. (Shen in ¶0050-¶0051 teaches each of the printing layers is respectively corresponding to four image files 71-74, and the four image files 71-74 respectively describes cyan information, magenta information, yellow information and black information of each slicing object of each printing layer. Therefore the model produced includes with two or more of the multiple materials)

Regarding claim 7,
Shen and Shin teaches, The method of claim 1, wherein the CAD model includes a voxel-based model or a stereolithography (STL) model (Shin in ¶0074 teaches CAD software used includes 3-maticSTL)

Regarding claim 8,
Shen and Shin teaches, The method of claim 1, wherein the format supporting transparency includes a GIF file format, a PNG file format, a BMP file format, a TIFF file format, or a JPEG 2000 file format. (Shen in ¶0041 teaches image file may be .bmp file format)

Regarding claim 10,
Shen and Shin teaches, The method of claim 1, wherein the medical imaging data regarding the anatomical structure is retrieved from a cloud-based imaging platform. (Shin in ¶0061 teaches imaging data can be obtained by accessing imaging data from a storage facility 

Regarding claim 11,
Shen teaches, A system comprising:
a processor; (¶0030 teaches a processor)
a slicing module, under control of the processor, configured to create multiple color files, wherein each of the multiple color files represent a layer of the structure, and wherein the multiple color files support transparency to allow removal of one or more components of the structure without additional processing; and (Shen US20180143617A1 in Fig. 3 step 260 and ¶0039-¶0042 teaches slicing a 3d model to generate a set of image file. ¶0041 teaches the image files are in a .bmp for format which according to specification ¶0004 is a format supporting transparency)
a printing module, under control of the processor, configured to send at least the multiple color files and a color density map to a 3D printer supporting multiple materials to produce a physical 3D model of the structure using the multiple materials. (Fig. 3 and ¶0042 teaches storing image files in file database. ¶0063 teaches printer receives the image file from image file database. Therefore the image files are sent to the printer through the database. ¶0041 and Fig. 5B teaches image files includes color information regarding various colors e.g. cyan, magenta, yellow and black (color density map). Fig. 7 and ¶0043-¶0044 teaches controlling 2D nozzle 4 which uses inks of different colors to print a full-colored 3D object)
Shen doesn’t explicitly teach, a database having stored thereon multiple digital files representing a structure, wherein the multiple digital files include medical images and four-dimensional (4D) flow data; (Shin in ¶0061 teaches imaging data can be obtained by accessing imaging data from a storage facility (e.g., a server computer or repository that stores imaging data for one or more patients), i.e. a cloud based imaging platform. . ¶0059 teaches imaging data from multiple modalities including photographs, ¶0099 teaches imaging data includes 4D MRI data related to blood flow within vessels)
a three-dimensional modeling module, under control of the processor, configured to process the multiple digital files to create a three-dimensional (3D) model of the structure from the multiple digital files; (¶0063 -¶0064 teaches generating object model from imaging data using CAD software)
Shin is an art in the area of interest as it teaches additive manufacturing system (see Abstract). A combination of Shin with Shen would allow the combined system to receive medical image data of anatomical structure and create CAD model of the anatomical structure. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Shin with Shen because by doing so one can create three dimensional replicas of organ. One would have been motivated to do so because doing so would allow users to design and produce customized models and prostheses quickly, cost effectively, and/or with a reduced reliance on infrastructure as taught by Shin in ¶0040.

Regarding claim 15,
Shen and Shin teaches, The system of claim 11, wherein the combinations of the materials are combined to create gradient of materials over a portion of the physical 3D model. (Shen in ¶0050-¶0051 teaches each of the printing layers is respectively corresponding to four image files 71-74, and the four image files 71-74 respectively describes cyan information, 

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et. al. (US20180143617A1) hereinafter Shen in view of Shin et. al. (US20170360578A1) hereinafter Shin as applied to claim 1 and 11 above, and further in view of August et. al. (US20160250810A1) hereinafter August.

Regarding claim 2,
Shen and Shin teaches, The method of claim 1, wherein slicing the CAD model into multiple layers to create the set of color files comprises:
generating a viewpoint into a segment of the CAD model….; and until all segments of the CAD model have been captured: taking a snapshot of the segment; and saving the snapshot as a color file. (Shen in ¶0039-¶0042 teaches slicing plurality of printing layer and generating image file for each layer and storing the generated image files)
Shen and Shin as combined doesn’t explicitly teach, selecting an orientation of the CAD model; generating a viewpoint into a segment of the CAD model in the selected orientation; (Shen in ¶0039-¶0041 teaches slicing 3d model and generating image files. However it doesn’t teach selecting an orientation and slicing in the selected orientation. August (US20160250810A1) in ¶0031-¶0032 teaches selecting an orientation of the digital model and slicing once the digital model has been oriented)


Regarding claim 12,
Shen and Shin teaches, The system of claim 11, wherein the slicing module creates the multiple color files by:
generating a viewpoint into a segment of the 3D model …; and until all segments of the 3D model have been captured: taking a snapshot of the segment of the 3D model of the structure; and saving the snapshot as a color file. (Shen in ¶0039-¶0042 teaches slicing plurality of printing layer and generating image file for each layer and storing the generated image files)
Shen and Shin as combined doesn’t explicitly teach, selecting an orientation of the 3D model; generating a viewpoint into a segment of the 3D model in the selected orientation; (Shen in ¶0039-¶0041 teaches slicing 3d model and generating image files. However it doesn’t teach selecting an orientation and slicing in the selected orientation. August (US20160250810A1) in ¶0031-¶0032 teaches selecting an orientation of the digital model and slicing once the digital model has been oriented)
.

Claims 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et. al. (US20180143617A1) hereinafter Shen in view of Shin et. al. (US20170360578A1) hereinafter Shin as applied to claim 3 and 11 above, and further in view of Greene et. al. (US20170326807A1) hereinafter Greene.

Regarding claim 4,
Shen and Shin teaches, The method of claim 3, wherein the post-processing of the set of color files includes:  automatically identifying the printer parameters by querying the 3D printer, (Shen in ¶0066 teaches, reading the alignment value before performing coloring via the 2D nozzle 4)
scaling the multiple layers within the set of color files to allow the 3D model of the anatomical structure produced by the 3D printer to fit on the dimensions of the printing bed. (Shen in ¶0066-¶0067 teaches adjusting the image file based on printer alignment value)
Shen and Shin doesn’t teach, wherein the printer parameters include the dimensions of a printing bed, x-resolution, and y-resolution; and (Shen teaches receiving printer 
Greene is an art in the area of interest as it teaches printing a three-dimensional part (see Abstracted). A combination of Greene with Shen and Shin would teach printer parameter to include maximum size capability in each dimension (dimension of printing bed), x-resolution, and y-resolution. It would have been obvious to one of ordinary skill in the art before the effective filing date to include dimensions of a printing bed, x-resolution, and y-resolution in printer parameters. One would have been motivated to do so because by doing so printer’s capabilities can be defined and a determination of what part of the part 3d printer is capable of forming could be understood, as taught by Greene in ¶0036. 

Regarding claim 16,
Shen and Shin teaches, The system of claim 11, further comprising a post-processing module, under control of the processor, configured to – 
automatically identify printer parameters by querying the 3D printer, (Shen in ¶0066 teaches, reading the alignment value before performing coloring via the 2D nozzle 4)
scale the layer of the structure within each of the multiple color files to allow the physical 3D model of the structure produced by the 3D printer to fit on the dimensions of the printing bed. (Shen in ¶0066-¶0067 teaches adjusting the image file based on printer alignment value)
 wherein the printer parameters include the dimensions of a printing bed, x-resolution, and y-resolution; and (Shen teaches receiving printer parameter (alignment value), however it doesn’t teach printer parameter to include the dimensions of a printing bed, x-resolution, and y-resolution. Greene in ¶0036 teaches, receiving one or more parameters that describe the capabilities of the 3D printer such as resolutions in the X, Y, and Z dimensions, and maximum sizes for each dimension)
Greene is an art in the area of interest as it teaches printing a three-dimensional part (see Abstracted). A combination of Greene with Shen and Shin would teach printer parameter to include maximum size capability in each dimension (dimension of printing bed), x-resolution, and y-resolution. It would have been obvious to one of ordinary skill in the art before the effective filing date to include dimensions of a printing bed, x-resolution, and y-resolution in printer parameters. One would have been motivated to do so because by doing so printer’s capabilities can be defined and a determination of what part of the part 3d printer is capable of forming could be understood, as taught by Greene in ¶0036. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et. al. (US20180143617A1) hereinafter Shen in view of Shin et. al. (US20170360578A1) hereinafter Shin as applied to claim 3 above, and further in view of Hsieh et. al. (US9950516B1) hereinafter Hsieh.

Regarding claim 5,
Shen and Shin teaches, The method of claim 3, wherein the post-processing of the set of color files includes:
quantizing the multiple layers within the set of color files to correspond to the multiple materials available for printing via the 3D printer; and (Shen in ¶0050-¶0051 teaches transforming image file to levels of the primary color of the color information (quantizing) to generate image files corresponding to Cyan, Magenta, Yellow and Black color)
However Shen and Shin doesn’t explicitly teach, dithering the multiple layers within the set of color files. (Although Shen in ¶0050 teaches generating CMYK image files for each layer, it doesn’t explicitly teach dithering. Hsieh in Column 11 Line 9-25 and Fig. 5 teaches dithering multiple image files of multiple layers)
Hsieh is an art in the area of interest as it teaches, slicing and printing multi - color 3D object (See Abstract). A combination of Hsieh with Shen and Shin would teach dithering multiple layers of image files. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Hsieh with Shen and Shin because by doing so can effectively prevent from a phenomenon of false contouring, so as to increase the coloring quality via using the different dithering masks to generate the different layers of the halftone images for coloring as taught by Hsieh Column 2 Line 1-6. Therefore the combination would produce 3d printed object with improved color.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et. al. (US20180143617A1) hereinafter Shen in view of Shin et. al. (US20190355280A1) hereinafter Shin as applied to claim 11 above, and further in view of Chanin et. al. (US20190302736A1) hereinafter Chanin.

Regarding claim 13,
 The system of claim 11, further comprising a user interface module configured to generate a graphical user interface to be presented on a display, wherein the graphical user interface includes controls to allow a user to select which of the one or more components of the structure to print. (Shin in ¶0181 teaches a display device, however it doesn’t teach controls to allow a user to select which of the one or more components of the structure to print. Chanin (US20190302736A1) in ¶0048-¶0052 teaches user designating a portion of the features as those portions included biological systems that will be reproduced in a manufactured object, using user input devices for example, “a trackball, a mouse, a pointer, and a keyboard of other apparatus that allows a human to interface with the controller”. ¶0067 teaches, In some embodiments, the patient-specific customized therapeutic part may omit section, portions, features or the like in order to better illustrate features of interest. For example, a patient-specific customized therapeutic part fabricated as a bone in order to illustrate a bone marrow transplant procedure may be fabricated in cutaway form, such that the marrow interior of the bone is visible)
Chanin is an art in the area of interest as it teaches 3d printing see ¶0011. A combination of Chanin with Shen and Shin would allow the display to include controls to allow a user to select which of the one or more components of the structure to print. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Chanin with Shen and Shin because by doing so would allow user designation of area of interest for 3d printing as taught by Chanin in ¶0048-¶0052. One would have been motivated to do so because doing so would improve the system by making the system more versatile and user friendly.

14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et. al. (US20180143617A1) hereinafter Shen in view of Shin et. al. (US20170360578A1) hereinafter Shin as applied to claim 11 above, and further in view of Binek et. al. (US20200102844A1) hereinafter Binek.

Regarding claim 14,
Shen and Shin doesn’t explicitly teach, The system of claim 11, wherein the multiple digital files further include a finite element analysis of the structure representing stresses within the structure and the stresses are represented in the physical 3D model printed by the 3D printing using combinations of the materials. (Binek US20200102844A1 in ¶0036-¶0038 teaches FEA analysis to determine stress and manufacturing object using layer-by-layer additive manufacturing where stresses are represented using different materials used in different parts of the object based on stress level)
Binek is an art in the area of interest as it teaches layer-by-layer additive manufacturing process. A combination of Binek with Shen and Shin would allow FEA analysis to determine stress and print physical model using a combination of materials based on stress. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Binek with Shen and Shin because by doing so different types of additive manufacturing, as well as weaker or stronger materials, can be formed with adequate performance characteristics (e.g., such as strength) based on a stress profile as taught by Binek in ¶0023. One would have been motivated to do so because by doing so would improve the quality of the 3d printed part. 

s 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et. al. (US20180143617A1) hereinafter Shen in view of Shin et. al. (US20170360578A1) hereinafter Shin as applied to claim 1 above and further in view of Nardi et. al. (US20140277669A1) hereinafter Nardi and further in view of Stankovic et. al. (4D flow imaging with MRI) hereinafter Stankovic.

Regarding claim 9,
Shen and Shin teaches, The method of claim 1, wherein the medical imaging data further comprises radiographic images (Shin in ¶0053 teaches imaging data includes using X-ray radiographs) and wherein the 4D flow data represents blood flow (Shin in ¶0059 teaches imaging data from multiple modalities including photographs, ¶0099 teaches imaging data includes 4D MRI data related to blood flow within vessels)
Shen and Shin doesn’t teach, and topological optimization data, (Although Shin teaches medical imaging data, it doesn’t teach topological optimization data. Nardi teaches generating specification for fabricating a component using additive manufacturing. ¶0061 and ¶Fig. 4 teaches receiving topology optimization data)
Nardi is an art in the area of interest as it teaches additive manufacturing. A combination of Nardi with Shen and Shin would teach receiving topological optimization data of a structure to be fabricated. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Nardi with Shen and Shin because by doing so an optimized design can be generated taking topology optimization into consideration. One would have been motivated to do so because by doing so one can maximize stiffness of a conceptual design as taught by Nardi in ¶0050.
 and velocity. (Although Shin in ¶0099 teaches imaging data includes 4D MRI data that provides quantitative information related to blood flow within vessels. However it doesn’t teach velocity. Stankovic in Page 173 Section Introduction teaches 4D MRI includes three-directional velocity encoding)
Stankovic is an art in the area of interest as it teaches 4D flow imaging with MRI (Abstract). A combination of Stankovic with Shen, Shin and Nardi would teach that 4D flow MRI data includes velocity. Shin already teaches 4D MRI which includes quantitative information related to blood flow, however it doesn’t explicitly teach velocity. Stankovic clarifies that 4D MRI is known to include velocity information. The combination is one of known elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et. al. (US20180143617A1) hereinafter Shen in view of Shin et. al. (US20170360578A1) hereinafter Shin and further in view of Nardi et. al. (US20140277669A1) hereinafter Nardi.

Regarding claim 17,
Shen teaches, A non-transitory computer-readable medium storing having instructions stored thereon that when executed by one or more processors cause a machine to:
slicing the 3D model of the structure into multiple layers to create a set of color files in a format supporting transparency to allow for removal of one or more of the multiple components without additional processing; and (Shen US20180143617A1 in Fig. 3 step 260 and ¶0039-¶0042 teaches slicing a 3d model to generate a set of image file. ¶0041 teaches the image files are in a .bmp for format which according to specification ¶0004 is a format supporting transparency)
generate, based on the set of color files representing the multiple layers of the 3D model of the structure, instructions configured to send at least the set of color files and a color density map to a 3D printer supporting multiple materials, to produce a physical model of the structure using the multiple materials. (Fig. 3 and ¶0042 teaches storing image files in file database. ¶0063 teaches printer receives the image file from image file database. Therefore the image files are sent to the printer through the database. ¶0041 and Fig. 5B teaches image files includes color information regarding various colors e.g. cyan, magenta, yellow and black (color density map). Fig. 7 and ¶0043-¶0044 teaches controlling 2D nozzle 4 which uses inks of different colors to print a full-colored 3D object)
Shen doesn’t explicitly teach, receive data regarding a structure, wherein the data includes one or more images, four-dimensional flows, (Shin (US20170360578A1) in Fig. 1 step 110, ¶0053 teaches obtaining medical imaging data corresponding to a body part of a patient. ¶0059 teaches imaging data from multiple modalities including photographs, ¶0099 teaches imaging data includes 4D MRI data related to blood flow within vessels)
create, from the data, a three-dimensional (3D) model of the structure having multiple components, (¶0063 teaches generating object model with various parts (e.g. bones, articular surfaces, ligaments, tendons, etc.))
wherein the 3D model comprises a voxel-based model or a stereolithography (STL) model; (Shin in ¶0074 teaches CAD software used includes 3-maticSTL)

Shen and Shin doesn’t teach, finite element analyzes, and topological optimizations of the structure; (Although Shin teaches medical imaging data, it doesn’t teach topological optimization data. Nardi teaches generating specification for fabricating a component using additive manufacturing. ¶0061 and ¶Fig. 4 teaches receiving topology optimization data and Finite element analysis data)
Nardi is an art in the area of interest as it teaches additive manufacturing. A combination of Nardi with Shen and Shin would teach receiving topological optimization data and finite element analysis data of a structure to be fabricated. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Nardi with Shen and Shin because by doing so an optimized design can be generated taking topology optimization and finite element analysis into consideration. One would have been motivated to do so because by doing so one can maximize stiffness of a conceptual design and identify areas of high stress and failure as taught by Nardi in ¶0050 and ¶0078.

Regarding claim 20,
, The non-transitory computer-readable medium of claim 17, wherein the structure includes an anatomical structure. (Shin in ¶0053 teaches obtaining medical imaging data corresponding to a body part of a patient.)

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et. al. (US20180143617A1) hereinafter Shen in view of Shin et. al. (US20170360578A1) hereinafter Shin and further in view of Nardi et. al. (US20140277669A1) hereinafter Nardi as applied to claim 17 above and further in view of August et. al. (US20160250810A1) hereinafter August.

Regarding claim 18,
Shen, Shin and Nardi teaches, The non-transitory computer-readable medium of claim 17, wherein the instructions when executed by the one or more processors slice the 3D model into multiple layers to create the set of color files by causing the machine to:
generate a viewpoint into a segment of the 3D model ….; and until all segments of the 3D model have been captured: take a snapshot of the segment of the structure; and save the snapshot as a color file. (¶0039-¶0042 teaches slicing plurality of printing layer and generating image file for each layer and storing the generated image files)
Shen, Shin and Nardi as combined doesn’t explicitly teach, select an orientation of the 3D model; generate a viewpoint into a segment of the 3D model in the selected orientation; (Shen in ¶0039-¶0041 teaches slicing 3d model and generating image files. However it doesn’t teach selecting an orientation and slicing in the selected orientation. August (US20160250810A1) in ¶0031-¶0032 teaches selecting an orientation of the digital model and slicing once the digital model has been oriented)
.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et. al. (US20180143617A1) hereinafter Shen in view of Shin et. al. (US20170360578A1) hereinafter Shin and further in view of Nardi et. al. (US20140277669A1) hereinafter Nardi as applied to claim 17 above, and further in view of Greene et. al. (US20170326807A1) hereinafter Greene and further in view of Hsieh et. al. (US9950516B1) hereinafter Hsieh.

Regarding claim 19,
Shen, Shin and Nardi teaches, The non-transitory computer-readable medium of claim 17, wherein the instructions when executed by the one or more processors post-process the set of color files based on printing parameters of the 3D printer by causing the machine to:
scale the multiple layers within the set of color files to allow the 3D model of the structure produced by the 3D printer to fit on the dimensions of the printing bed; (Shen in ¶0066-¶0067 teaches adjusting the image file based on printer alignment value)
quantize the multiple layers within the set of color files to correspond to the multiple materials available for printing via the 3D printer; and (Shen in ¶0050-¶0051 teaches transforming image file to levels of the primary color of the color information (quantizing) to generate image files corresponding to Cyan, Magenta, Yellow and Black color)
Shen, Shin and Nardi doesn’t teach, identify the printer parameters including the dimensions of a printing bed, x-resolution, and y-resolution; (Shen teaches receiving printer parameter (alignment value), however it doesn’t teach printer parameter to include the dimensions of a printing bed, x-resolution, and y-resolution. Greene in ¶0036 teaches, receiving one or more parameters that describe the capabilities of the 3D printer such as resolutions in the X, Y, and Z dimensions, and maximum sizes for each dimension)
Greene is an art in the area of interest as it teaches printing a three-dimensional part (see Abstracted). A combination of Greene with Shen, Shin and Nardi would teach printer parameter to include maximum size capability in each dimension (dimension of printing bed), x-resolution, and y-resolution. It would have been obvious to one of ordinary skill in the art before the effective filing date to include dimensions of a printing bed, x-resolution, and y-resolution in printer parameters. One would have been motivated to do so because by doing so printer’s capabilities can be defined and a determination of what part of the part 3d printer is capable of forming could be understood, as taught by Greene in ¶0036. 
Shen, Shin, Nardi and Greene as combined doesn’t explicitly teach, dither the multiple layers within the set of color files. (Although Shen in ¶0050 teaches generating CMYK image files for each layer, it doesn’t explicitly teach dithering. Hsieh in Column 11 Line 9-25 and Fig. 5 teaches dithering multiple image files of multiple layers)
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISTIAQUE AHMED/Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116